DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 11/28/2022, with respect to the rejection(s) of claims 1-9 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations.
Applicant’s arguments, filed on 11/28/2022, with respect to the rejection(s) of claims 1-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite: “the another automated guided vehicle”. There is insufficient antecedent basis for this term in the claims, rendering the claims indefinite. Claims 2-8 depend from claim 1, include all of its limitations but do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 10 recites: “a highest priority corresponds to production work is interrupted because of a missing part, a lowest priority corresponds to setup work necessary for a next lot production, and a middle priority between the highest and lowest priorities corresponds to missing notice generated during lot production.” This claim is considered indefinite because the same language is used in the independent claim to define the status of the production work of the product. Claim 1 recites “the status of the production work of the product is determined as at least one of production work is interrupted because of missing part, missing part notice generated during lot production, and setup work necessary for a next lot production.” Therefore, it is unclear if the production work interrupted because of missing part, missing part notice, and setup work necessary for a next lot production recited in claim 10 is intending to refer to those recited in the independent claim or different ones. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (JP2017117328A) in view of SAKURAI (JPH05113988A; Examiner relied on English Translation attached) and POOLE (WO-0223296-A1).
Regarding claim 1, HAMADA discloses:
an automated guided vehicle which travels on a traveling path by loading at least one of a member required for a production work, in which production equipment produces a product, and a production tool detachable to the production equipment (Fig. 1; [0014]: “a loading machine 10 for mining mineral and top soil loading on a transport vehicle is operated”; the automated guided vehicle comprising: 
a drive configured to move the automated guided vehicle ([0045]; [0055]-[0056]: mentioning the rotation of the wheels by default means the vehicle has wheels to move), 
a marker detector configured to detect location markers ([0042]: “a vehicle position acquisition unit 102 that calculates the current position and traveling direction of the vehicle and a link where the vehicle is located A vehicle position link acquisition unit 103, a node designated as an arrival time”; the link where vehicle A is located, and the arrival node are broadly interpreted to be location markers), 
a communicator configured to transmit and received communications ([0009]: “A control side communication device that receives the position information from each of the mining machines and transmits the operation control information to each mining machine”); and 
a controller configured to control the drive ([0041]: “And a travel control device 200 that performs autonomous driving of the vehicle to run the vehicle in an unmanned state”)
which shares at least a portion of the traveling path with another automated guided vehicle (Fig. 1: Intersection 65; [0016]: “there is an intersection where a plurality of roads intersect. The intersection here includes an intersection 65 a of crossroads and a junction 65 b of a plurality of roads. The mining machine operation management system 1 has one characteristic in that traffic control at an intersection is performed”); 
wherein a traveling priority is variably set based on a work priority determined from a status of the production work ([0017]: “A vehicle state acquiring section 314 capable of acquiring a state such as a working state, a destination, a vehicle specification, etc., a collision estimating section 315 for estimating whether a collision or a near miss at an intersection in the mining occurs or not, and the vehicle state acquiring section 314 A priority order determining unit 316 for determining a priority order of the vehicles on the basis of the obtained state of each vehicle, a time to determine arrival time at the intersection to avoid the estimated collision or near miss”), and 
when the traveling priority of the automated guided vehicle is higher than a traveling priority of the another automated guided vehicle, the automated guided vehicle is prioritized for traveling on the traveling path ([0034]-[0036]).
However, HAMADA does not explicitly state the work priority is determined from a status of the production work of the product wherein the status of the production work of the product is determined as at least one of production work is interrupted because of missing part, missing part notice generated during lot production, and setup work necessary for a next lot production nor states the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle. 
On the other hand, SAKURAI teaches the work priority is determined from a status of the production work of the product ([0024]: “make a determination of the work order on the basis of no lack of priority specified in the same manner as in work priority information (FIG. 2) (S27). On the other hand, when the stock item is determined to be a lack of item, the decision whether or not a certain state of backordered make a lack of flag to the lack of division 10g of work waiting for information in step S6 described above (Fig. 5) and (S28). Here, in the case where there is the state of the stock waiting for, set in front of the ship waiting to work a work order to allow the stock work in front of the shipping operation (S29). On the other hand, if the state of backordered, make decisions work order based on the priority of the task priority information”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the SAKURAI reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Furthermore, POOLE teaches the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle (Fig. 1, Page 8, Lines 14-24: “System 10 comprises a towing vehicle 20, one or more tow 15 frames 30, and an automated vehicle 40. System 10 may also comprise additional components to aid in the transport of automated vehicles 40 to a desired destination. The towing vehicle 20 is operated so as to lead an automated vehicle 40 to a desired destination. More specifically, the towing vehicle 20 is driven on a path to the desired destination while the automated vehicle 40 follows behind the towing vehicle 20.”)
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the POOLE reference and control the driver to move the automated guided vehicle on the path before the other automated guided vehicle. Doing so would enable one vehicle to follow the other based on their priority to better control the passage of the vehicles without causing collisions between them if they arrive at a similar or close time.
Regarding claim 2, HAMADA discloses:
the automated guided vehicle wherein a production management device that ascertains the status of the production work determines work priorities of the multiple automated guided vehicles and sets traveling priorities of the multiple automated guided vehicles (Fig. 1; Control Station 30; [0015]; [0017]: control station 30 includes sections to perform the recited functions) and 
when the multiple automated guided vehicles are scheduled to enter a part of the traveling path together, the production management device issues a command, which is relating to an availability for an entry into the part of the traveling path, to the multiple automated guided vehicles, based on the set traveling priority ([0020]: “The traveling permitted section setting unit 313 sets a partial section of the route generated for the target vehicle of the traveling permitted section setting process as a section (hereinafter referred to as "traveling permitted section") permitted to travel only for the target vehicle . The set travel permitted section is transmitted from the control side communication device 50 to the target vehicle via the wireless communication line”; [0021]; [0026]), and 
wherein in the automated guided vehicle the communicator is configured to receive the command by communicating with the production management device (Fig. 1: Communication stations 41-1, 41-2, and 41-3; [0015]; [0020]); and 2Docket No. 529978US Preliminary Amendment
the controller is configured to control based on the command whether the entry into the part of the traveling path is executed ([0027]: “for example, the display in the driver's seat may display the target speed”; [0041]; [0074]-[0076]).  
Regarding claim 6, HAMADA discloses the work priority is determined based on a production order of multiple products ([0061]; [0062]: load specification, topsoil versus empty).  
Regarding claim 7, HAMADA discloses the work priority is determined based on a degree of importance of a traveling purpose of the automated guided vehicle ([0061]: urgency of work; [0074]-[0076]).
Regarding claim 9, HAMADA discloses:
an automated guided vehicle which travels on a traveling path by loading at least one of a member required for a production work, in which production equipment produces a product, and a production tool detachable to the production equipment (Fig. 1; [0014]: “a loading machine 10 for mining mineral and top soil loading on a transport vehicle is operated”; the automated guided vehicle comprising: 
a drive configured to move the automated guided vehicle ([0045]; [0055]-[0056]: mentioning the rotation of the wheels by default means the vehicle has wheels to move), 
a marker detector configured to detect location markers ([0042]: “a vehicle position acquisition unit 102 that calculates the current position and traveling direction of the vehicle and a link where the vehicle is located A vehicle position link acquisition unit 103, a node designated as an arrival time”; the link where vehicle A is located, and the arrival node are broadly interpreted to be location markers), 
a communicator configured to transmit and received communications ([0009]: “A control side communication device that receives the position information from each of the mining machines and transmits the operation control information to each mining machine”); and 
a controller configured to control the drive ([0041]: “And a travel control device 200 that performs autonomous driving of the vehicle to run the vehicle in an unmanned state”)
which shares at least a portion of the traveling path with another automated guided vehicle (Fig. 1: Intersection 65; [0016]: “there is an intersection where a plurality of roads intersect. The intersection here includes an intersection 65 a of crossroads and a junction 65 b of a plurality of roads. The mining machine operation management system 1 has one characteristic in that traffic control at an intersection is performed”); 
wherein a traveling priority is variably set based on a work priority determined from a status of the production work to prevent the multiple automated guided vehicles from impeding interfering with each other on the traveling path ([0017]: “A vehicle state acquiring section 314 capable of acquiring a state such as a working state, a destination, a vehicle specification, etc., a collision estimating section 315 for estimating whether a collision or a near miss at an intersection in the mining occurs or not, and the vehicle state acquiring section 314 A priority order determining unit 316 for determining a priority order of the vehicles on the basis of the obtained state of each vehicle, a time to determine arrival time at the intersection to avoid the estimated collision or near miss”), and 
when the traveling priority of the automated guided vehicle is higher than a traveling priority of the another automated guided vehicle, the automated guided vehicle is prioritized for traveling on the traveling path ([0034]-[0036]).
However, HAMADA does not explicitly state the work priority is determined from a status of the production work of the product wherein the status of the production work of the product is determined as at least one of production work is interrupted because of missing part, missing part notice generated during lot production, and setup work necessary for a next lot production nor states the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle. 
On the other hand, SAKURAI teaches the work priority is determined from a status of the production work of the product ([0024]: “make a determination of the work order on the basis of no lack of priority specified in the same manner as in work priority information (FIG. 2) (S27). On the other hand, when the stock item is determined to be a lack of item, the decision whether or not a certain state of backordered make a lack of flag to the lack of division 10g of work waiting for information in step S6 described above (Fig. 5) and (S28). Here, in the case where there is the state of the stock waiting for, set in front of the ship waiting to work a work order to allow the stock work in front of the shipping operation (S29). On the other hand, if the state of backordered, make decisions work order based on the priority of the task priority information”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the SAKURAI reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Furthermore, POOLE teaches the controller controls the driver to move the automated guided vehicle on the path before the other automated guided vehicle (Fig. 1, Page 8, Lines 14-24: “System 10 comprises a towing vehicle 20, one or more tow 15 frames 30, and an automated vehicle 40. System 10 may also comprise additional components to aid in the transport of automated vehicles 40 to a desired destination. The towing vehicle 20 is operated so as to lead an automated vehicle 40 to a desired destination. More specifically, the towing vehicle 20 is driven on a path to the desired destination while the automated vehicle 40 follows behind the towing vehicle 20.”)
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the POOLE reference and control the driver to move the automated guided vehicle on the path before the other automated guided vehicle. Doing so would enable one vehicle to follow the other based on their priority to better control the passage of the vehicles without causing collisions between them if they arrive at a similar or close time.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA, SAKURAI, and POOLE, in further view of Morimoto (US20170192438A1).
Regarding claim 3, HAMADA discloses:
•	the automated driving vehicle further comprising a storage section configured to store information about the work priority ([0041]-[0042]) and an interference avoider configured to, when the automated guided vehicle and the another automated guided vehicle are scheduled to enter the part of the traveling path together, control based on a comparison result whether an entry into the part of the traveling path is executed ([0041]-[0059]); and discloses:
•	mutually comparing the information about the work priorities by communicating with the another automated guided vehicle to determine a level of a traveling priority of the automated guided vehicle itself ([0017]). 
However, HAMADA does not explicitly state the automated driving vehicle comprises a determinator configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself.
On the other hand, Morimoto teaches the automated driving vehicle comprises a determinator configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself ([0007]; Fig. 6, [0054]; [0055]: priority determining unit 132).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Morimoto reference and perform the priority determination and comparison on-board the automated driving vehicle. Doing so, enables the own automated driving vehicle to better consider its own conditions and measurements (absolute and relative location for example) in evaluating its own priority level.
Regarding claim 4, HAMADA discloses the information about the work priority stored by the storage section is acquired by communicating with a production management device that ascertains the status of the production work ([0043]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA, SAKURAI, and POOLE, in further view of Chan (CN107608323A).
Regarding claim 5, HAMADA does not explicitly state the work priority is determined based on a time to require the member or the production tool to be loaded.
On the other hand, Chan teaches the work priority is determined based on a time to require the member or the production tool to be loaded (P. 1, Line 52; P. 2: Lines 60-61).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Chan reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA, SAKURAI, and POOLE in further view of GOTO (JP2005216971A; Examiner relied on English Translation attached).
Regarding claim 8, HAMADA does not explicitly state the production equipment is a board work machine and the product is a board.
On the other hand, GOTO teaches state the production equipment is a board work machine and the product is a board (Abstract).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the GOTO reference to have the production equipment be a board machine and the product be a board. This will enable the system described in the body of claim 1 to be applicable to a wide range of working vehicles including those that boards as their product lines.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669